Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 1 of 23




            EXHIBIT 9
       Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 2 of 23


THIS GUARANTEE AGREEhENT, dated as of November 6, 2000 (as ameiidetl, modified or
supplemented from time to time in accordance \villi thc tenns l~ercof. this "Guarantee
Ayreeinent"), between HNB Investment Corp.. 3 Delaware corporation. as Beneficiary (the
"Beneficiary"), 31111Esport Development Corporation. a corporatioil established by an Act o l the
Parlianienr of Canada (the "Guarantor").

                                       -
                                       W -I T
                                            -N--
                                               E- S-
                                                 S- E-
                                                     T-H:

\{"HEREAS. the Manufacturer has agreed or will agree to sell certain locoinolives and trainsets
(as niore particularly described in the Guarantee Agreement Supplernents hereto) (collectively.
the "Equipment") to the French Lessor;

\\WEREAS, the French Lessor and Amtrak h w e entered into the French Lease whereby the
French Lessor has agreed to lease the Equipment to .Amtrak;

WHEREAS, .bntrak has sold and assigned or will sell and assign to the Lessor the French
Leasehold Interest in the Equipment pursuant to the Amtrak Delegation and the Assignment of
French Leasehold Interest;

WHEREAS, the Lessor has entered into the Participation Agreeinenl, Trust A_rreernent and the
Lease with respect to the Equipment;

\WEREAS. Lessee has requested that the Guamntor provide a guarantee to the Beneficiary as
more specifically set out herein:

\VHERE,4S, in order to induce the Bcneliciary to participate i n the trai~sactionscontemplated by
the Participation Afreement. and to satisfy a condition thereto. the Guarantor is entering into this
Guarantee Agreement and any applicable Guarantee Agreement Supplements with the
Beneficiary;

NOW, THEREFORE, i n consideration of the premises, the fee arrangement bet\rwn the
Guarantor and the Lessee and the niufual co~et~ants
                                                 herein contained. the parties hereto a g e e as
follows:

                                           mTICLE 1

                                         DEFINITIONS

       1.1        Definitions. Capitalized terms and phrases used and not oilienvise defined herein
shall for all purposes of this Guarantee Agreement. including the preceding recitals, have the
respective meaning therefore in Annex A to the Participation Agreement dated as of November
6, 2000, among National Railroad Corporation. as Lessee, the Beneficiary, Export De\?eloprnent
Corporation, as Loan Participant, Allfirst B a d . as Indenture Trustee and Wilniington Trust
              l ~ .Owner Trustee (as amended, modified or supplemented, the "Participation
C ~ l n p ~ l as
Agreement"), and the rules o f usage set forth in Annes A to the Participation .4greenient shall
i
            Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 3 of 23


    apply t o this Gunrimtee :\grcement. For purposes of tliis Guarantee .Ay.miicnt. tlie following
    ternis shall have the iiieanings assigned respectively belon,:

            "Deht Portion of Base Rent" as at any Rent P;iynient Date on or prior to the Base Lease
    Tcnnination D:ite shnll mem, in respect of tlie Units delivered on a n y Closing Date, that portion
    of Base Rent in respect of such Units scheduled to become due and payable oii such Rent
    Paynient Dale that is equal to the principal of and acc.rued interest on the Secured Notes relating
    to such Units scheduled to become due and payable on such Rent Paynicnt Date.

             "Dollars". "U.S. Dollars" and     "S" shall mean lawful currency ofthe United Slates.
             "Eauitv C\' Amount" in respect of the Units delivered on any Closing Date, (a) i s at any
     Equity CV Detennination Date shall mean the amount equal lo the product o f Lessor's Cost in
     respect o f such Units (including any Replacement Units) multiplied by tlie perceiitage set forth
    on Schedule I to tlie Equity Guarantee Agreement Supplement related to such Units opposite
     such Equity CV Deteniiination Date, as such Schedule 1 is adjusted from time lo linie pursuant
    to Section 4. I hereof. and (b) as at any other date. shall mean tlie aniouiit equal to the product of
    Lessor's Cost i n respect of siicli Units inultiplied by tlie l n t e ~ p l a t e dPercentase as of sucli other
    date. "Interpolated Percentage" as of any other date shall mean ( I ) if the perccntnse set forth on
    Schedule I to thc applicable Guarantee Agreement Supplement delivered on such Closing Date
    (as such Schedule I is adjusted from time to tinie pursuant to Section 4.1 hereof) opposite the
    Equity C\' Deteriiiiiiation Date next following such other date (the "Following Percentage") is
    geater than tlie percentage set forth on Sclisdule I hereto (as such Scliedule I is adjusted froni
    time tu time pursumt to Section 4. I hereon opposite the Equity C\' Delemiination Date next
    preceding such other date (the "Preceding Percentase"). the sun] of (s) tlie Preceding Percentage
    plus (y) tlie absolute value of the difference between tlie Preceding Percentage and the Follo\ving
    Percentage multiplied by a fraction, the niinierator of tvhich is the number of days from and
    including the Equity CV Detemiination Date next preceding such other date to but excluding
    such ofher date and the denominator o f which is the number of days from and including the
    Equity CV Detemiination Date nest preceding such other date to but excluding the Equity CV
    Detemiination Date nest following suc.h other date, (11) if the Following Percentage is less than
    the Preceding Percentage. the sum of (x) the Preceding Percentage iiiiiius (y) the absolute value
    o f the difference between the Preceding Percentage and the Following Percentage multiplied by
    a fraction, the numerator of which is the number of days from and including the Equity CV
    Detemiination Date nest preceding such other date to but excluding such other date and the
    denominator of which is the number of days from and including the Equity CV Deteniiinalion
    Date next preceding such ollier date to but excluding the Equity CV Detennination Date next
    following such other date, and (111) if the Following Percentage is equal to the Preceding
    Perccntage. tlie Preceding Percentage.

           "Euuits CV Dererniination Date" in respect of tlie Units delivered on any Closing Date,
    shall mean each o f the dates set forth on Schedule 1 to tlie applicable Guarantee Agreement
    Supplement delivered on such Closing Date.

            "Guaranteed h i o u n t " sliall have the meanins set forth in Section 2.2 hereof.
       Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 4 of 23
                                     3


        "Guarantor Pavmcnt Date" shall have the meaning set forth in Section 3.3(a) hereof.

       "ludenieiit Currelic\," shall have tlie meaning set forth i n Section 6.S hereof.

        "Lessor's Cost". i n respect of the Units delivered on any Closing Date, means the
amounts in Schedule 2 to the Guarantee Agreement Supplement delivered on such Closing Date,
as siich amount niay be adjusted from time to time pursuant to Section 4.1 Iiereoc . h y
Repl3cenient Unit shall be decnied to have the Lessor's Cost of the Unit it replaced.

       "Particimtion Agreement" shall mean the Participation Agreement defined i n the first
sentence of Section 1 . 1.

       "Trieeerine Event" shall have tlie meaning sel forth in Section 3.1 hereof.

        "UnDaid Equitv Rent Ariiount" as of any Rent Payment Date on or prior to the Base
Lease Espiration Date shall mean, in respect of those Units delivered on any Closing Date. the
excess (if any) of (i) !lie scheduled amount o f the installment of Base Rent i n respect of such
Units due on suc.11 Rent Paynient Date over (ii) {lie sum of (sj tlie Debt Portion of Base Rent in
respect of such Units as at such Rent Payment Date & ( y ) the portion (if any) of such
installment of Base Rent actually paid by Anitrak and distributed on such Rent Payment Date by
tlie Indenture Trustee to the Owner Trustee under Section 3.01 of the Indenture for distribution
by the O\\JIeJ Trustee to thr Beneliciar): pursuant to the Trust Agreement.

                                           ARTICLE Z

                                       THE GUARANTEE

        2.1     Guarantee. Subject to the ternis and conditions hereinafter set forth, the
Guarantor as primary obligor and not merely as surety hereby guarantees the prompt payment lo
tlic Beneficiary, and undertakes to make payment i n accordance \r.ith the teniis hereof. of the
Guaranteed .Amount as such Guar;inteed Amount may be varied i n accordance with the
provisions of Section 4 hersof.

       2.2     Coverace of Guarantee. For all purposes of this Guarantee Agreement, the
"Guaranteed Amount" with respect to the Units delivered on any Closing Date shall mean. as at
any particular date, an amount equal to the sun1 (without duplication) of the following:

       (A)    the Equity CV Amount for tlie relevant Units as at such date (less any
corresponding amounts actually received by the Owner Trustee); plus

       (B)     the aggregate amount of the Unpaid Equity Rent Amount for all Rent Payment
Dates on or prior to such date for the relevant Units. plus

       (C)      interest :it the Overdue Rate on any amount referred to in Sections ?.?(A) and
2.2(B) liereof not paid when due pursuant to the Lease for the period for which the same shall
      Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 5 of 23


have been overdue, but i n no event shall such interest be paid for   3   period i n esccss of sisty-two
(62) days after such due date.

        2.3     Biridiiic Guarantee. The obli_cations o f the Guarariror hereunder shall he
irrevocable. absolute and unconditional. sliall not be subject to any couiiterc.laiiii, set-off.
deduction, recoupment. reduction or defense, arid sl~nllremain ill fill1 force and effect and shall
not in any nianner be affected by reason o f any illegality, unenforceability or invalidity of the
obligations hereunder or under the Lease or any other Operative Document, any other gunrantee
or other obligations, or any other circumstance or condition, including without limitation:

               (i)     any termination, amendment or modification of. or deletion from, or
       addition or supplement to, or other change in the Lease, or any other Operative Document
       or any other instrument or agreement applicable to any of the parties to such agreements,
       or to any Unit or any part thereof, or any assignment, mortgage; refinancing or transfer of
       any hereof. or of any interest therein, or any leasing or subleasing of any Unit, or any
       furnishing or acceptance of additional security, or any release of any sec.unty. for the
       obligations of the Lessee under the Lease or the other Operative Documents. or the
       failure of any security or the failure of any Person to perfect or maintain the perfection or
       priority of perfection of any intcrest in any collaleral or any discliarge, disallo\vancr or
       temiination of any lien or any purported lien;

               (ii)  any failure. omission or delay on the part of [lie Lessee. the Beneficiary,
       the Owner Trustee or any other Person to confomi or comply with nriy term o f t h e Lease,
       or any other Operative Doc.unient;

               (iii)   any waiver of the payment, performance or observance of any of the
       obligations, conditions, covenants or agreements contained in the Lease, or any other
       Operative Document. or any other waiver, consent, extension. indulgence, compromise,
       settlement. release or other action or inaction under or i n respect of the Lease, or any
       other Operative Document, or any obligation or liability of the Lessee, the Beneficiary.
       the Owner Trustee or any other Person under the Operative Documents, or any rsercise
       or nonexercise of any ridit, remedy. power or privilege under or in respect of the Lease,
       or any other Operative Document or any such obligation or liability;

               (iv) any extension of time for payment of Rent under the. Lease, or of any other
       obligation thereunder, or of the time for performance of any other obligations, covenants
       or agreements under or arising out of the Lease, or any other Operative Document or the
       extension or the renelval of any tliereot

              (v)    any taking, eschange, surrender. substitution or modification of any
      collateral security for any of the obligations of the Lessee under the Operative
      Docuiiienrs. or any taking, release or amendment o r waiver of or consent 10depariurr
      froin any other guaranty of any of obligations of the Lessee, or any inaimer of application
      of the collateral, or proceeds thereof, to the Lessee's obligations under the Operative
      Documents, or any manner of sale or other disposition of any collateral;
       Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 6 of 23


                (vi)   any voluntary or involuntary baih-up1c.y. insolvency, reor~anization,
        arrangement. readjustment. assignment for the benefit of creditors? composition. rcceiver-
        ship, conseniatorship~custodianship, liquidation, niarshaling of assets and liabilities or
        similar proceedings with respect to the Lessee. the Beneliciar), tlie O w e r Trustw. the
        Guar:intor, any other Person or any of their respective properties or creditors, o r rlie
        disaffirmance of any of the Operative Documents i n any such proc.eeding or any :ictioii
        taken by :my trustee or receiver or by any court in any such proceeding;

                (vii) any limitation on tlie liability or obligations o f any party to the Operative
        Documents or any disc.liarge, temiination. cancellation, fnistration, irregularity: invalidity
        o r unenforceability, in \vliole or In part. of tlie Lease, or any other Operative Document or
        any change, imp;limient or suspension of any riglit or remedy of any party to the
        Operative Docurnenls;

                (viii) any defect in the title. coinpliance with specifications. condition, design,
       operation or fitness for use of, or any damage to or loss or destniction of: ;1ny Unit, or any
       interniption or cessation in the use o f any Unit or any portion thereof by Ihe Lessee, or
       any other Person for any reason \vliatsoever (including without limitation any
       government31 or military authority, or any act of God or of the public enemy) regardless
       of the duration thereof (even though such duration would otherwise constitute a
       fnistration of the Lease, or any other Operative Docunient), whether or not resulting from
       acc.ident and whether or not without fault 011 the part of the Lessee;

               (is)   any change. restntcturing or temiination of the corporate or other
       structure: or merger or consolidalion o f any party to the 0peratir.e Doctinmils into or
       with any other Person or any sale, lease or other transfer of any of tlie assets of any
       Person or any liquidation of any Person or any chaiige in o\\mership of any Person:

               (s)  any failure by any Person to pay any Ice to the Guarantor in respect of Ibis
       Guarantce Agreement; and

               (.si) any other condition or circumstance hich might othen\,ise constitute a
       legal or equitable discharge, release or defense o f 3 sorely or guarantor, o r which might
       otherwise h i i t recourse against the Guarantor, including. without limitation, any
       discharge, release, setoff? counterclaini, recoupment, termination, defense or limitation
       arising out of any laws of Canada or the United States o f America o r any Province or
       Slate thereof \vhicli \rould either exempt, modify or delay the due or punctual payment
       and perfomlance o f the obligations of the Guarantor hereunder or the obligations o f the
       Lessee under tlie Operative Documents.

       T h e obljgations of the Guarantor to pay the Guaranteed Amount under this Guarantee
Agreement are due and payable on the date specified in Section 3.2 hereof, and all other amounts
due and payable by the Guarantor hereunder are payable Ivlien due hereunder. in each case
notwithstanding that the obligations of the Lessee under the Lease, or any other Operative
Document. a r s not due and payable at such time.
       Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 7 of 23
                                       6



        I n case any Operative Document shall be tenninnted as a result of the rejection or
disaffiniiance thereof by any trustee, receiver. liquidnlor? :iyeiit or other representalive of Lessee
or m y other Person or any of its propeny i n any assi_rmiient for the bcnefit of creditors or i n nil!
b:inhtptcy, iiisolvency. dissolution or similar proceeding, or the exercise of any of the remedies
uiider such Operative Document is stayed. enjoined or prohibited in any such assigrmienl or
proceeding, the obligations of the Guarantor hereunder shall continue to the same eslenl as if
such Operative Document had not been so rejected or disaffirnied and as if such exercise had not
been so stayed,'enjoined or prohibited. In furtherance of llie foregoing, the Guarantor agrees !hat
notwithstanding any stay, injtinc.tion or prohibition against causing to become due and payable
any obligation of the Lessee under the Operative Documents, o r any failure of the Indenture
Trustee under the indenture (as assignee o f t h e Owner Trustee) to declare the Lease iii default or
deniaiid payment of Base Rent or Termination Value under the Lease. the sanie may for purposes
of this Guarantee Agreement he deemed due and payable, and the Guarantor will pay the
Guaranteed h i o u n t and 311 other amounts due and payable by the Guarantor on and subject to
the temis of this Guarantee Agreement. The Guarantor shnll and does hereby waive all rights
and benefits that might accrue to it hy reason of any such assignment or proceeding and the
Guarantor a y e e s that it shall be liable for the full amount of the Guaranteed Amount and a11
other amounts d u e and payable by the Guarantor, irrespectiw o f and without regard to any
modification, limitation or discharge or liability o f Lessee that may result from or in connection
with :iny such assignnient or proceeding.

        Regirdless of whether this Guarmtee Agreement is remiinnled. this G u x m e e
Agreement shall continue to he effective, or shall be automatically reinstated without any notice
or other action on the pad of any Person. if at any time any payment: or any part thereof, of a n y
of the Guaranteed Amount or other amount due and payable hereunder (or any amount of Base
Rent, Terniination Value, Casualty Value. EBO Price or interest at the Overdue Rate previously
paid by Lessee during the period in which this Guarantee is i n full force and effect and the
Benelicinry is entitled to make a claim for payment hereunder) is awided, rescinded or must
othenvisr he returned by the Owner Tnistee, the Beneficiary or any other Person upon the
insolvency, bankruptcy or reorpnizalion o f the Guaranlor or any other Person, or otlwwise, all
as ihough such payment had not been made.

         In additio~i.the Guarantor agrees to remain liable to pay the Guaranteed .Amount that the
Lessee othenvise would he obligated to pay under the Lease o r any of the other Operative
Documents, but for any illegality, unenforceability or invalidity of the obligations thereunder or
any other circuiiistances or condition, including, without limitation. those listed in clauses (i) to
(xi) of this Section 2.3.

         2.4     Claims Unaffected. Nothing i n this Guarantee Agreement shall prohibit the
Guarantor from pursuing in separate and independent actions, any rights and remedies which the
Guarantor may have against the Owner Trustee in its individual capacity or as tnistee or against
the Beneficiary arising out of a breach of any provision of this Guarantee Agreement or of any
other Operative Docunienl; provided that such rights and remedies shall no1 create any defense
10. or right of set off against. the obligations o f the Guarantor under this Guaruntee Ag.reenienr.
       Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 8 of 23
                                      7


         7.5    Claini Period. Notwithstanding any provisioii lierein to tlie contrary, ilie
Beneficiary may make demands hereunder from time to time auto~natically(\\rithout any further
notice or action of any kind by either Beneficiary or any other Person) at a n y time on or after
October 1 . 2002 until the date a Release Event shall have occurred, providcd tliat no Release
Event shall occur if at such time a Lease Default or a Lease Event of Default of the t)pe
described in Section l3.l(i)! (ii). (vi) through (s), (sii). (siii), (siv) (SY) or (svi) of the Lease
sliall have occurred arid be continuing.

        For purposes of this Section 2.5, the following terms have tlie meanings defined below.

       ’‘,dul/n7k Rcforru .4c/,” means the h i t r a k Reforni and Accountability A c t of I997
(Pub. L. No. 105-135 (Dec. 2. 1997)).

         ‘‘.-Ini/rokReJorm Coirricir’ means the independent commission created under Se.ction 203
of tlie Anitrak Reforni Act.

        “Ccwified fiiblc” lias [lie meaning specified in .Annex A to the Participation Agreement.

       “Fiscol Yctrr.” means tlie 12-month accounting period from and including October 1 of
any calendar ye3r through to and including September 30 of the following calendar year.

                    means Moody‘s Investors Service, Inc., and its successors and assigns. and, if
        “/\lootfi~’s”
Moody’s Investors Sen& Inc. And its successors and assigns no longer issues securities ratings,
the temi “Moody’s” sliall include at the option of Amtrak, any other Person that issues
internationally accepted securities ratings designated by Amtrak in a written notice to the Owner
Participant and reasonably acceptable to tlie Owner Participant. and. upon thc inclusion in this
definition of such other Person, each reference in this Agreement to a rating issued by bloody’s
shall be deemed autoniatically replaced with a reference to the comparable rating issued by such
Person.

        ”Releose Eiwrt” means the earliest to occur of either of tlie following events: (i) at any
time after Septeniber 30, 2002 and before December 31, 2002 (but only with respect to
demonstrating self-sufficiency as of September 30. 2002) and thereafter. at an)’ iinie after
September 30. 2005. Amtrak (a) has been rated a1 least BBBG by S & P and at least Baal by
Moody’s for the ininiediately preceding 36 conseculive months (in each case so long as there lias
been no negative credit watch or negative outlook for such 36-month period) and (b) has been
Self-Suflicient for tlie immediately preceding 36 consecutive months. and (ii) at any time after
September 30, 2002 and before December 3 1. 2002 (but only with respect to demonstrating self-
sufficiency a s of September 20. 2002) and tliereaf~rr,at any time afier September 30, 2005
Amtrak (a) is rated at least A+ by S&P and at least A I by Moody’s (in each case with no
negative credit \vatch or negative outlook ) and (b) is Self-Sufficient; provided that in no event
shall a Release Event occur at any time if (s) on September 30,2002, h i t r a k is rated at or below
BBB- by S&P or at or below Baa3 by Moody’s, or is not, as at such date, Self Sufficient or (y)
Amtrak has not deliwred the financiais as required under Section F(i) of the Participation
.Agrement and tlie delivery of the certificate (and all attachments) as requirsd under
       Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 9 of 23
                                                    S


 Section S(viii) o f the Participation Agreement and such other information as the Oivner
 Participant shall have requested to independently verify sucli Self Sufliciency.
          “S&P“ nieans Standard S: Poor‘s Ratings Group, a Lli\:isioii o f The hdcGrawHiIl
Conipxiies, Inc., and its successor and assigns and if Standard & Poor’s Ratings Group and its
successor and assigns no longer issues securities r:itings, the tenii “SLP” ~11311include. at the
option of h i t r a k , any other Person that issues intenmtionally accepted securities ratings
designated by Anitrak i n a written notice to the Owner Participant and reasonably acceptable to
the Owner Participant and, upon the inclusioii in this definition o f such other Person, each
reference in this Agreement to a rafing issued by S&P shall be deemed automafically replaced
\villi a reference to the comparable rating issued by such Person.

            “Sel/-Sirrjiciert/”nieans, at any date o f determination, that (i) the Amtrak Reform Council
 has made (on ;r prior to such date of detemiinationj a linding under Section 204 o f flie h t r a k
 Refonn Act that (a) Amtrak’s business performance meets the financial goals set forth i n
 Section 24101(d) of Title 49 United States Code and (b) Amtrak !vi11 not require operating grant
 funds or other operating subsidies (or any similar fiinds or subsidies by any name or designation
 ivhntsoe\~erthaf are intended to subsidize h i t r a k for its operating costs) from The United States
 of Anierica for Fiscal Year 1002 (or any Fiscal Year thereafter), (ii) Anitrak has not requested
 operating grant funds o r other operating subsidies (or any similar funds or subsidies by any name
 or designation whatsoever 11131are intended to subsidize h i t r a l ; for its operating costs) from The
 United States of Anierica (or any State thereof, any municipality or other local goveniniental
 body, or any agency o f any thereon at an!; time during the preceding I ? consecutive months
 (excluding operating subsidies specifically desigated to fund tax liabilities under Section 3 2 2 1
 of the Code that are more than !he amounl needed lor the benefit of individuals who retire from
 h i t r a k and for their beneficiaries and operating suhsidies granted to Antrak by any State of The
 United States of Anierica. any municipality or other local governmental body or anv agency o f
any thereof. to maintain a partic.ular rail servic.e in lieu o f femiination or reduction of such
seniccj and (iii) commencing no earlier than Fiscal Year 2002, the line item titled “Test for Self
Sufficiency” set forth in each Certified Table delivered by Amtrak pursuant to Section S(viii) of
the Participation Agreement prepared for the period ending on such date of deteniiination is
equal to or greater than SO,provided that the requirement set forth in this clause (iiij shall not be
have been met unless (w) the calculation and c.oniposition o f each line item inc.luded in each
Certified Table for such fiscal year has been calculated or determined on a basis consistent with
(including methodology, accounting principles and categories) the calculation made for, and the
compositions o f such items in, Anitrak’s Fiscal Years 1999 through 2002 (or any Fiscal Year
thereafter, as applicable), as set forth in such Certified Table, (x) the numbers set forth i n each
Certilied Table reflect and are otherwise comprised of numbers set forth in the GAAP linancials,
(y) the line item titled “ G A V Revenues” in each Certified Table includes only the net gain
received from the sale o f an asset under a sale and leaseback transaction which Antrak records
as a deferred credit on its balance sheet, and such credit is amortized into inconie over the terni
of the leaseback and (z) for purposes of calculating the line item titled “GAV Revenues” in
each Certified Table, commercial revenues for Fiscal Year 2000 d o not exceed S73,700.000,
commercial revenues for Fiscal Year 2001 d o not exceed S77,000,000 and commercial revenues
for Fiscal Year 2002 do not exceed SSS,OOO,000. For ilie avoidance of doubt. the ternis
“operaling grant iunds” and “operating subsidies’‘ do not include capital grant funds or capital
           Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 10 of 23
                                           9


    subsidies from The United States Federal Govemrrlent or any capilal prant funds or capital
    subsidies from any State thereof. any municipality or other local govermiiental body. or an!.
    agency of a n y thereof.

            2.6     Reinstatenlent after Release Date. I f aner the date of any Release Event? lliere
    shall be rcquired a restatement of any of the financials or components thereofthat has (or would
    have) the effect of restating any line item or c.omponent thereof of any Certilied Table on which
    the detemiination of a Release Event was made, and if no Release Event would 11aw occurred
    had suc.h Certified Table reflected such restatement. this Guarantee Agreement shall be
    reinstated automatic.ally, without any notice or other action on the part of a n y Person, a11 as
    though such Guarantee Agreement had never ceased to be effective.

                                                  ARTICLE 3

                             PAYMENT OF THE GUARANTEED .AhlOUXT

             3.1    Trirqerinr Events. I f a n Eve111 of Default as set out in Section 13.1 (vi,)! (vii).
    (viiij, (is).or (s) of the Lease has occurred prior to October I . 2002 or the Lease has been
    reniiinated prior to October I 2002. this Guarantee shall autoinntically tenninate, i t being
                                      ~




    understood and asreed that any demand for paynmenl hereunder can be made only affer October
    I , 2002. For all purposes of this Guarantee Agreement. each of the following events ~ 1 ~ 1 1be1 a
    "Triggering Event":

            (A)    any Lease Event of Default resulling from a failure to pay Base Rent, Termination
    Value or Casualty V a l u e (or amount measured by reference thereto), which shall have occurred
    and be continuin_e (whether or not such Lease Event of Default has been waived (unless such
    Lease Event of Default has been waived \villi the written consent of the Beneficiary) or any
    failure hy Lessee to pay any installment of EBO Pric.e payable under the Lease affer the EBO
    Date); or

            (B)      within five Business Days atter the scheduled due date of any payment of B:ise
    Rent, Termination Value, Casualty Value (or amount measured by reference thereto) or EBO
    Price, the Owner Tiustee shall not have received from the Indenture Trustee for distribution by
    the O w i c r Trustee lo the Beneficiary pursuant lo !he Trust Agreenient, rlie portion of any such
    payment which. absent the o c c u ~ ~ e n cofe a Default or Event of Default under the Indenrure.
    would be distributable to the Owner Trustee: or

            (C)    any Lease Event of Default specified in Section 13.1 (ivj (but only in respect of
    Lessee's representation in Section 4.1 (six) o f the Participation Agreemrnl), (Y)(but only in
    respect of Lessee's obligations set forth in Section 12.1 of the Lease). (vi). (vii), (viii), (is). (s) or
    (si) of the Lease shall have occurred (whether or not such Lease Event of Default has been
    waived); or

           (D)    the Secured Notes shall have been declared due and payable pursuant to the
    Indenture as the result of a Lease Event of Default, or the Indenture Tnistee or the Owner




i
i
       Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 11 of 23
                                     10


Trustee shall h a w initiated the exercise of any other material remedies under the Indenture or the
Lease.

        3.2     Dcniand on the Guarantor. After the occurrence and during the continuancc of a
Triggering Event the Beneficiary may make a single demand for payment on the Guarantor
under this Guarantee Agreement (it being agreed that a demand for payment that is deemed
withdrawn or riot to have been made under this Section 3.2 shall not be deemed a demand
hereunder); provided, however, that i n the e.vent of a Lease Event of Default resulting from a
failure of Lessee to timely pay Base Rent, Guarantor may within 5 Business Days of such Event
of Default. pay the Beneficiary the Unpaid Equity Rent Amount in respect of such Unit. Any
such payment by Guarantor shall be deemed to remedy any Lease Event of Default to the same
estent that like performance by Lessee itself would have remedied such Lease Event of Default
(but any such payment shall not relieve Lessee of its duty to pay all Rent pursuant to the Lease).
If, on the basis specified in the preceding sentence, such Lease Event of Default shall have been
remedied and provided Guarantor or Beneficiary shall have cured the corresponding Indenture
Event of Default (if any) in accordance with Section 3.03 of the Indenture then any demand for
pa)nient pursuant to this Guarantee A4greement,based upon such Lease Event of Default, shall
be deemed rescinded, and Guarantor shall be subrogated to the rights of Owner Participant to
receive such Unpaid Base Rent Amount in respect of such Unit from Lessee (and the payment of
interest on account of such Rent being overdue), and shall be entitled, so long as no other Lease
Event of Default shall ha\?e occurred or would result therefrom. to received such payment upon
receipt thereof by Owner Trustee. Guarantor may esercise such cure right described i n the
preceding sentence at any time until two years and one day prior to the Base Lease Termination
Date; provided however, that the number o f cure rights available under this Section 3.2 shall not
exceed the number of cure rights under the Indenture. Any demand on the Guarantor must (a) be
made on the Guarantor at the address referred to in Section 6.2 hereof. (b) be made only by the
Beneficiary and (c) identify the Guarantor Payment Date. If a demand for payment hereunder
does not conform to the requirements of Section 3.2 hereof, the Beneficiary niay attempt to
correct any such non-c.onfomiing deniand for payment (and any such non-confonning demand
for payment will be deemed never to have been made).

        3.3      Payment bv the Guarantor. (a) After the Beneficiary has made a demand on the
Guarantor for payment in acc0rdanc.e with Section 3.2 hereof (which shall not have been deemed
withdrawn pursuant to Section 3.2 hereof), the Guarantor will, on the payment date specified in
such demand (the "Guarantor Payment Date", which Guarantor Payment Date shall not be less
than five ( 5 ) Business Days following the date such demand is delivered or received by EDC at
the address specified in Section 6.21, pay to the Beneficiary in Dollars, in immediately available
filnds, the Guaranteed Amount as at such Guarantor Payment Date, receipt thereof to be
promptly acknowledged by the Beneficiary.

       (b)     I n addition, the Guarantor shall pay interest at the Overdue Rate, on demand of
the Beneficiary, i n Dollars on any pan of the Guaranteed Amount and any other amount due
hereunder not paid when due until the same shall have been paid in full.

      (c:)  Payments to be made by the Guarantor under this Guarantee Agreement shall be
made to the Beneficiary at the Beneficiary's account identified in Sec.tion 13.2 of the
      Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 12 of 23


Participatioii Agreement. or to such other account of !he Beneficinn. ( ~ h i c haccount shall be in
the United States) requcstcd i i i a notice by the Beneficiary to the Guarantor at least five ( 5 )
Business Days prior to the date a payment by the Guarantor is due hereunder.

       -? .A   Subroeation Richts aller Paviiic.nt bv the Guarantor. (a) Upon paynient i n full o l
the Guaranteed iunount in respect o f any Unit or Units and all other aniounts due and payable by
the Guarantor under this Guarantee Agreement:

                      (i)      the Guarantor shall be subrogated to the full extent o f such Guaranteed
       Amount payment made by it. together with interest 011 the unrecovered porlion thereof a1
       the Overdue Rate. from the date o f paynient of tlie Guaranteed Amount until the same is
       recovered, to the rights of the Beneficiary under the Operative Documents witli' respect
       to such Unit o r Uni~s(other than with respect to Exceptional Payments) and the
       Beneficiaw shall cause tlie Owner Trustee to assign to EDC all of its rights, title and
       interest in and to such Unit or Units and the Operative Documents with respect to such
       Unit or Units other than Excepted Payments (including, without liniitation. the Owner
       Paflicipant's rights with respect to tlie directing the Oivner Trustee and the Trust
       Company with respect to the Equipiiient and the Operative Documents) and, witliout
       l i n i i t i n ~tlie genemlity of the foregoing, shall be entitled, subject to the Indenture, to
       pursue a11 remedies available to i t with respect to siich subrogated rjghts and to receive
       for its own account paynicnts from any proceeds received by thc Indenture Trustee from
       any sale. lease or description of the Equipriient. tlie lease and the other property o f the
       Trust Estate; it being agreed and ui~derstood.ho\vcver. tliat any amounts realized by the
       Gunrantor pursuant to subrogation rights granted hereunder that are attributable to any
       sale or disposition of the Units tlieii covered by the Lease shall be applied pari passu (a)
       to the payment o f any accrucd and unpaid aniounts o f the type referred to in clauses (1).
       (iv), (vi) and (viii) of the definition of "Excepted Payments" that are payable to the
       Benefic.iary or the Owner Trustee in its individual capacity under the Operative
       Documents and (b) to the payment of any corresponding aniounts owed to tlie Guarantor
       after it has been subrogated to the rights o f tlie.Beneliciary pursuant to this Section;

              (ii)   the Beneficiary agrees that at any tinie and from time to time upon
      paynient of the Guaranteed .biount and a11 other m o u n t s due and payable by the
      Guarantor as aforesaid, upon the written requesl, and at thc expense, o f tlie Guarantor. to
      promptly and duly execute and deliver any and a11 such further instruments and
      documents and take such action as may be required in order to obtain the full benefits of
      the subrogation rights contained herein and by action of law; and

               (iii)   in furtherance of Section 3.4(i) hereof. upon the Guarantor's payment
      under this Guarantee Agreement of tlie Guaranteed Amount and all other amounts due
      and payable as aforesaid, the Beneficiary shall hold in trust for the Guarantor and fonvard
      promptly 10 the Guarantor any payment which the Beneficiary receives subsequent lo
      such payment by the Guarantor from a party other than the Guarantor to which Guarantor
      is entitled by reason ofsuch subrogation or assignment.
      Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 13 of 23
                                      12


          3.5      Canadian Tases. (a) Payments by the Guarantor under this Guarantee Agrrenient
IO  any Person will he made free and clear of and without deduction or withholding for or on
account of a11 present or future tases imposed by Canada or any pro\:ince thereof or by any
tasing authority thereof or therein (other than tases which are imposed i n Canada on llw basis o i
net taxable income). unless such deduction or withholding is required by law. 111 llic event lhal
any payment by the Guarantor under this Guarantee Agreement to any Person is subject to the
deduction or withholding for or on account of tases imposed by Canada or any proviiice thereof
or by any tasirig authority thereof or therein (other lliaii laxes which are imposed in Canada on
the basis of ne1 taxable income). the Guarantor will remit to tlie appropriate tasing authority the
full aiiioiint o f a11 such tases required to be deducted or withheld and shall promptly provide an
oflicial receipt issued by such taxing authority showing payment thereof arid pay such additional
amounts as may be necessary i n order that the net amounts received by such Person aner all such
deductions or \vithholdings, including in respect o f the payments of such additional amounts,
shall equal on an after-tax basis the aniount that would have been received for the relevant
payment in the absence ofsuch deductions or withholdings. If any lases required to be deducted
or withheld are not so remitted \vhen due o r if required receipts or other documentary evidence
are not furnished with respect to such remittance. tlie Guarantor shall indemnify the Beneficiary
and each oftliein for any incremental tases. interest or penalties that may become payable by any
of tlierri as a result of any such failure.

        (b)    The Guarantor's obligations under this Section 3.5 shall survive any termination
of this Guarantee Agreement and the payment of all amounts payable under the other provisions
of this Guaranlee Agreement.

         3.6     \Vni\.er. The Guarantor hereby waives diligence. presentment. protest? any right
o f set-off and any requirement that the Beneficiary exhaust any right or take any action against or
give notice IO the Lessee or the Guarantor o r any other Person. escept for any dmmand for
payment to the Guarantor expressly required under Section 3.2 oftliis Guarantee Ayecment.

        3.7     Tennination. Escept for (i) any obligations of llie Guarantor set fodh in Section
3.3 liereof, based on a demand for the Guaranteed .Amount with respect to the Llnits covered by
by a Guarantee Agreement Supplement delivered prior to the Termination Date with respect to
such Unirs and (ii) obligations provided in the penultimate paragraph o f Section 2.3 and in
Section 3.5 hereof, the ohligations hereunder shall terminate on the occurrence o f the earliest o f
the following (the "Termination Date"):

               (a)    full and final payment of the Guaranteed Amount and all other amouiits
               payable hereunder:

               (b)     the occurrence of a Release Event unless a Lease Event o f Default as set
               out in Section 2.5 hereof or a Triggering Event has occurred and is continuing as
               ofsuch date: or

               (c)    the Base Lease Termination Date
      Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 14 of 23


                                           ARTICLE 4

                          UNDERT.LU(INGS OF THE BENEFICI.4RY

        4.1     Adiustnients. (a) Schedule 1 to the applicable Guarantee Agreement Supplement
shall be appropriately adjusted from time to time by the Beneficiary to reflect any adjustnicnts to
Lessor's Cost, Rent Factors, EBO Price, Casualty Value Factors or Temiination Value Factors
pursuant to Section 16 of the Participation Agreement. Promptly following any such adjustnient,
the Beneficiary shall dcliver to the Guarantor a substitute Scl~edule 1 reflecting any such
adjustments. Promptly following any event referred to in the second sentence of this Section 4.1
or the delivery of such substitute Sc.hedule I , the Guarantor and the Beneficiary shall enter into
an amendment to the applicable Guarantee Agreement Supplement to reflect the change in
Lessor's Cost or the substitute Schedule I , as the case may he, provided that in no event shall the
adjustment to Lessor's Cost or Schedule 1 exceed two ( 2 ) per cent.

                 (b)     The Beneficiary shall take all action and steps necessa? or required to
ensure that there are no Owner Panicipant Liens attributable to i t and esisting at the time of the
transfer of title to the Equipment to the Guarantor, pro\:ided any breach of this cownnnt sliall not
affect in any way the Guarantor's obligations under Article I1 or Article 111 Iicreof. includiny
creating any defense or offset to any such obligations.


                                           ARTICLE 5

    REPRESENTATIONS A             I COVENANTS OF THE GUARitNTOR/BENEFlCI.WY

       5.1. Guarantor's ReDresentations and Warranties. The Guarantor hereby represents
and warrants to the Beneficiary as follo\vs:

              (a)     The Guarantor is a corporation establishcd by an Act of the Parliament of
       Canada, has been duly organized and is validly existing and in good standing under the
       laws of Canada, is an agent of Her Majesty in right of Canada ("Canada") for all
       purposes, and has full power, corporate and otherwise, and authority to enter into and
       perform its obligations under this Guarantee Agreement.

               (b)    The execution and delivery by the Guarantor of, and the performance by
       the Guarantor of its obligations under, this Guarantee Agreement h w e been duly
       authorized by all necessary corporate action on the pan o f the Guarantor, and (assuming
       the due ntithorizafion, execution and delivery by lhe Beneficiary) this Guarantre
       Agreement constitutes a legal, valid and binding obligation of the Guarantor enforceable
       against the Guarantor in accordance with its tenns.

              (c)     This Guarantee Agreement and the obligations oftlie Guarantor liereunder
       are and shall be construed as a commercial activity.
Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 15 of 23




                              PI
      Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 16 of 23
                                                 15



                                           ARTICLE 6

                                       MISCELLANEOUS

        6.1     Proper Law. THIS GUARANTEE AGREEMENT HAS BEEN EXECUTED
A ID DEL VERED IN OTTAWA, CANADA AND SH.4LL BE DEEMED TO BE IIIADE
UNDER AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS O F THE PROVINCE OF ONTARIO AND T H E FEDERAL LA\\’S
O F CANADA APPLICABLE THEREIN.

        6.2     Notices. Unless oflienvise espressly specified or perniitted by the tem~shereof,
notices and other comniunications required or pem~ittedto be given or made under the ternis
hereof shall he in writing. Any such communication or notice shall be deemed to have been duly
made or given (i) when delivered personally. (ii) in the case of mail or courier delivery, upon
receipt, refusal of delivery or return for failure of the intended recipient to retrieve such
coniniunication or (iii) in the case o f transn~issionby facsimile, upon trlrplione and relum
facsimile confimiation of receipt and. in each case? if addressed to the intended recipient as
follows (suhject to the nest sentence of this Section h.2j:

               Name ofParty                   Address

               Beneficinry                    HNl3 lnvestnirnt Corporation
                                              c!o Philip M o m s Capital Corporation
                                              200 Stamford Place, Suite 400
                                              Stain ford, Connecticut 06902
                                              Attention: John J . Mulligan, VP Portfolio
                                              Facsimile No.: (914) 3 3 5 4 2 9 7

               with a copy to:                The General Counsel
                                              Facsimile No.: (91-1) 3 3 5 3 2 5 6

               Guarantor                     Export Der~elopmentCorporation
                                             I5 1 OCoruior Street
                                             Ottawa, Canada K I A I K3
                                             Attention: Loans Operations
                                             Facsimile So.:(613) 595-2514

Each party hereto niay from timc to time designate by notice in writins to the other parties hereto
a different address for coinmunications and notices.

        6.3     Further Assurances. The Guarantor agrees that at any time and from time to tinie
and the Beneficiary age‘s at any tinie and from time to tinie after the payment of the Guaranteed
Amount, upon the written request and at the expense of the other party hereto, it will promptly
and duly execute and deliver any and all such fiirtlier instruments and documents and take such
action as niay reasonably be requested by such other party in order to obtain the full benefits of
      Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 17 of 23
                                      16


 the agreenicnts contained herein, inc.luding esecutins and delivering sucli instninients and
 assurances ;IS may be reasonably necessary or ad\?isable to confirni or evidence the ri$ts
 hereunder of the Beneficiary or any successor, transferee or assignee to or of tlie Benelicinry.

         6.4      Aniendnients: Successors and Assinns. Any provisioii of this Guarantee
 Agreement ma); be modified or waived only by an instrument or iiistrunients in writing signed by
the Guarantor and tlie Beneficiary. The Guarantor sl~allnot assign its obligations liereunder
without the prior written consent of the Beneficiary. provided that such obligalioiis ma); be
assigned to a successor of tlie Guarantor or any department or :iyency of Her h4a.iesty tlie Queen
 in Right of Canada without the prior consent of the Brneficiar). if (and only   in  prior to and as 3
condilioii to any such Iransfer, ( I ) the assignee shall have delivered to the Beneficiary an
agreement satisfactory in fomi and substance to the Beneficiary pursuant IO which such issignee
unconditionally and espressly assunies all of the liabilities and obligations of the Guarantor
hereunder and such obligations continue to constitute llie direct, general, unconditional,
unsubordinated and unsecured obligations of Canada, and (2) the Beneficiary sIia11 have
received a favorable opinion in fomi and substance and from counsel satisfactory to the
Beneficiary as to the due authorization, execution, delivery and enforceability of the agreement
referred to in clause ( I ) and as to such other matters as the Beneficiary niay reasonably request.
The Beneficia? shall not assign or otherwise transfer without the prior \vritten conscnt of the
Guarantor (a) the right to make demand for payment on, and receive payment from. the
Guarantor in accordance with the provisions of Section 3.2 hereof, or (b) any of its other rights,
duties or responsibilities under tliis Guarantee Agreement, provided 11iat such ri!$tsF duties or
obligations referred to in clauses (a) and ( b j may be assigned or otlien\-ise transferred to any
Iransferee o f all or a part of the Beneficiary's rights under the other Operative Documents so long
as such assignment or transfer complies \vith the ternis of Section 10.1 o f the Participation
Agreement. This Guarantee Agreement shall be binding upon and inure to tlie benefit of the
parties hereto and their respective successors and permitted assigns.

        6.5     Countemarts.       This Guarmtee Agreement ma); he esecuted i n separate
counterparts. each of which when so esecuted shall be deemed to be an original and all of wllicli
taken togctlier shall constitute one and the same agreement.

        6.6      Submission to Jurisdiction. Each of the Guarantor and the Beneficiary agrees that
any legal action or proceeding with respect to this Guarantee Agreement, or i o enforce any
judgment obtained against it in respect of an); oftlie foregoing (a certified or eseniplified copy of
which j u d p e n t shall be conclusive evidence of the fact and of the amount of any indebtedness
therein described), may be brought in the Courts of the Province of Ontario, Canada, and by the
esecution and delivery of this Guarantee Agreement, each such Person irrevocably consents and
submits to the non-exclusjve jurisdiction of each such court, acknowledges its competence and
irrevocably agrees to be bound by a final judgment of sucli court. Each such Person irrevocably
wai\,es, to the fullesl extent perniilted hy applicable law. any objection which i t map now or
hereafter have Io the laying o f the venue of any such proceeding brought i n such court and any
claim that any such proceeding brought in such court has been brought i n an inconvenient forum.
Each such Person hereby further irrevocably consents to the service of process i n any such action
or proceeding by United Slates or Canadian registered or certified mail, postage prepaid. to such
Person at the address for notices to such Person provided pursuant to Section 6.2 hereof.
      Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 18 of 23
                                                    17


Nothing lierein sliall affect tlie right o f any party hereto lo bring any action or proceeding against
tlie other party hereto or tlieir property in the COUIIS    o r other jurisdictions~either ini1i:iIly or lo
enforce a judgiiient.

        6.7\Vaiver of Jiirv Trial. EACH OF T H E GU;\RANTOR A N D T H E
BENEFICIARY HEREBY IRREVOCABLY \\'AI\'ES, TO T H E FULLEST ESTE.NT
PERMITTED BY APPLICABLE LA\\', ANY AND AL.L RIGHT T O TRIAL BY JURY
OR RIGHT TO REQUEST A TRIAL BY J U R Y IN ANY LEGAL PROCEEDING
ARISING O U T OF O R RELATING TO THIS GUARANTEE AGREEMENT OR T H E
TRANSACTIONS CONTEMPLATED HEREBY.

        6.S    Pavnient Currencv. (a) The Guarantor agrees that the paynient obligations of the
Guarantor hereunder will be paid in U S . Dollars i n immediately a ~ a i l 3 b l efunds. The Guarantor
acknowledges that this is an international transaction and therefore payment i i i US.Dollars is of
the essence and U.S. Dollars shall be. tlie currency of account and payment in all events.

                (hj     I[, for the purposes o f obtaining Judgment in, or enforcing the judgment
        of. an!; court. i t is necessary to convert ii suni due hereunder i n Dollars into another
        currency ( h e "Judgnient Currency"), the rate of exchange used sliall he that 31 which in
        accordance with iiornial b:ii*ing procedures the Beneficiary could purchase freely
        transferable Dollars i n New York or Toronto nith the Judgnient Currency cui the
        Business Day preceding that on \vliich payment is made.

               (c)     The obligation of the Guarantor in respect of any suni due from it to tlie
       Beneficiary hereunder shall, notwithstanding any judgment or order o f enforcement in
       such Judgment Currency, be discharged only to the extent that on the Business Day
       rollowing receipt by the Beneficiary of any suni adjudged to be so due i i i tlie Judgment
       Currency, the Beneficiary may in accordance with noma1 banking procedures purchase
       freely transferable Dollars in New York o r Toronto with the Judgment Currency; if the
       aniount o f the Dollars so purchased minus the aniount of any commissions or other
       expenses incurred by the Beneliciary in connection with such purchase are less than the
       sum originally due to the Beneficiary in Dollars, the Guarantor agrees, as a separate
       obligation and notivithstanding any such judgment or order of enforcement, to indemnify
       the Beneficiary against such loss attributable to any of its obligations hereunder. and if
       the aniount of the Dollars so purchased minus the mount of any commissions or other
       expenses incurred by the Beneficiary in connection with such purchase esceed the sum
       originally due lo the Beneficiary in Dollars. the Beneficiary shall remit to the Guarantor
       siich escess. Any additional arnount due frorri the Guarantor under this Section 6.S will
       he due as a separate debt and shall not be affected by judgment or order o f enforcement
       being obtained for any other sunis due under or in respect of this Guarantee Agreement.

       6.9     Certain Esoenses. Each of the Guarantor and, except as provided in Sections 3.5
and 6.S hereof or in the following sentences o f this Section 6.9, the Beneficiary shall pay its own
costs and expenses incurred in connection with the payment of the Guaranteed .biount. As
between the Guarantor and tlie Beneficiary, the Guarantor shall be responsible for payment of
any sales. transkr or other taxes associated with the Guarantor's rights o f subrogation
       Case 1:19-cv-10378-JMF Document IS
                                        33-9 Filed 02/06/20 Page 19 of 23


contemplated by this Guarantee Agreement. The Gu3ran1or shall reimburse the Beneliciary on
deniand for a n y and a11 costs and expenses (including reasonable fees and disbursements of legal
counsel) paid or incurred by the Beneficiary in enforciny any o f its rishts u i ~ d e rthis Guarantee
Agrtenient.

        6.10 Severabilitv. If any ternis or provisions of this Guarantee Agreement or
application thereof to any Person or circumstance shall to any extent be invalid or unenforceable.
the remainder of this Guarantee Agreenient, or tlie application of such ternis or provisions to
Persons or circumstances other than those as to which i t is invalid or unenforceable, shall not be
affected thereby, and eac.1) tcnn and pro\.ision of tliis Guarantee Agreement shall be valid and
enforceable lo the filllest extent permitted by law.

        6.11 Entire Agreenie.nt. This Guarantee Agreement. together \villi any and all
applicable Guarantee Agreement Supplements constitute the entire agreement between the
parties hereto \vith respect to tlie subje.ct inatter hereof and supersedes in their entirely a11 prior
agreements hetween the parties with respect to the subject matter hereof.

P
J \VITNESS \\'HEREOF. the parties hereto have caused this Guarantee Agreement to be duly
exec.uted and delivered as of tlie date first a b w e written


        EXPORT DEVELOPMENT C O W O M T I O N
      Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 20 of 23


                           EXHIBIT A to EDC Gu;irantee Agreement


                     GUARANTEE .AGREEMENT SUPPLEMENT NO. -

This Gunrantee Agreement Supplernent No. - dated                   , 200- (this ”Guarantee
Agreenient Supplement”) between Owner Participant, as Beneliciary (“Beneficiary”) and E s p o ~ l
De\,elopment Corporation; a corporation established by an Act o f the Parliament o f Canada
(“Guarantor”). Unless othenvise provided herein, capitalized temis used in this Guarantee
Ageement Supplement shall have the meanings set forth in the Guarantee Agreement dated as of
November 6. 2000 (“Guarantee Agreement”) between Beneficiary and Guarantor.

1. The Equity C\’ Anoutit applicable for each Unit is set forth on Schedule 1 hereto.

2. The Units covered by this Guarantee Agreement Supplernent are described on Schedule 2
   hereto.

3 . The Lessor’s Cost for each Unit covered hy this Guarantee .Agreeinrill Supplenient is set
    forth on Schedule 2 hereto. The total aggregate original Lessor’s Cost for a11 Units covered
    by this Guarantee Agreement Supplemcnt is.-S

For purposed of Section 3.7 o f the Guarantee .4greetnent the E s p i y Date with respect to the
Units covered by this Gu:irantee Agreement Suppleriieril is

This Guarantee Agreement Supplenient may be executed in separate counterparts, each o f which
when so esecuted shall be deemed to be an original and all o f which taken together shall
constitute one and the same Agreement.

All of the teniis and provisions o f the Guarantee .4_rreement are hereby incorporated by reference
in this Guarantee Agreement Supplement to the same extent as if fully set forth herein.

THIS GUARANTEE AGREEMENT SUPPLEMENT HAS BEEN EXECUTED A h 9
DELIVERED IN OTTAWA, CANADA AND SHALL BE DEEMED T O BE MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE PROVINCE O F ONTARIO AND THE F E D E R 4 L LAWS OF CANADA
APPLICABLE THEREIN
      Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 21 of 23




IN WITNESS WHEREOF, the parties hereto have caused this Guarantee Agrcemenr Supplement
to be dilly esecuted and delivcred   3s   of the date first above writlen.


EXPORT DEVELOPhlENT CORPOR4TION


By:
Name:


By:
Name:



HNB INVESTMENT CORP.,
as Beneficiary



Name:
Title:
     Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 22 of 23




                 SCHEDULE 1 to EDC Guarantee Ageement Supplemrnt


                                    EQLilTY CV A\4OUNT

                     Equity CV (expressed as 31 percentage of Lessor's Cost)

Detrnninalion Date                                                        Equity CV Anioiint
  Case 1:19-cv-10378-JMF Document 33-9 Filed 02/06/20 Page 23 of 23


            SCHEDULE 2 to EDC Guaraiitce Agreeinenr Supplement



    DESCRIPTION OF EQUIPRIENT                     LESSOR'S COST
(lh'CLUDING A N T W ID NUMBERS)
